This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                    No. A-1-CA-36918

 5 JUAN LOPEZ,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Charles W. Brown, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12   Bennett J. Baur, Chief Public Defender
13   Santa Fe, NM
14   Dane Eric Hannum, Assistant Appellate Defender
15   Albuquerque, NM

16 for Appellant

17                                 MEMORANDUM OPINION

18 ZAMORA, Judge.
 1   {1}   Defendant appeals his convictions for driving while intoxicated and careless

 2 driving following on-record review of a judgment and sentence entered by the

 3 metropolitan court. [DS 1] As his sole issue on appeal, Defendant challenges the

 4 admission of testimony that a police officer properly administered standard field

 5 sobriety tests. [DS 2] Our calendar notice proposed to adopt the district court’s

 6 memorandum opinion in its entirety. [CN 2] That opinion asserted two bases for

 7 affirmance of the metropolitan court. First, the district court found that the challenged

 8 testimony was properly admitted. [RP 55] And second, the district court held that the

 9 challenged evidence could not have resulted in anything more than harmless error,

10 since “even if the testimony were improper, the trial court did not rely upon the

11 evidence in rendering its decision.” [Id.] In doing so, the district court cited this

12 Court’s opinion in State v. Hernandez, 1999-NMCA-105, ¶ 22, 127 N.M. 769, 987

13 P.2d 1156, in which we held that “the erroneous admission of evidence in a bench trial

14 is harmless unless it appears that the judge must have relied upon the improper

15 evidence in rendering a decision.”

16   {2}   In his memorandum in opposition to summary disposition, Defendant attempts

17 to distinguish Hernandez on the basis that the challenged evidence in that case was

18 properly admitted for purposes unrelated to proving guilt. [MIO 5] That distinction,

19 however, has no bearing upon the longstanding rule that improper evidence is



                                               2
 1 presumed harmless in a bench trial, “unless it appears that the court must have relied

 2 on the improper evidence in rendering a decision.” State v. Mitchell,

 3 2010-NMCA-059, ¶ 12, 148 N.M. 842, 242 P.3d 409; see also In re Doe,

 4 1976-NMCA-102, ¶ 19, 89 N.M. 700, 556 P.2d 1176 (“Erroneous admission of

 5 evidence is not reversible error in a non-jury proceeding unless it appears that the

 6 court must have relied upon such evidence in reaching its decision.”).

 7   {3}   Ultimately, it appears that, even if we were to assume that the challenged

 8 testimony were inadmissible, the metropolitan court did not rely upon that testimony

 9 in any way, and the error alleged by Defendant was harmless. Accordingly, we find

10 no basis upon which to reverse the convictions entered in this case and affirm the

11 sentencing order of the metropolitan court.

12   {4}   IT IS SO ORDERED.


13
14                                         M. MONICA ZAMORA, Judge

15 WE CONCUR:


16
17 J. MILES HANISEE, Judge


18
19 HENRY M. BOHNHOFF, Judge



                                             3